              Case 19-16856-RAM          Doc 246        Filed 04/15/20   Page 1 of 6




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
                                 www.flsb.uscourts.gov
In re:
ALEJANDRO FABIAN SCOLNIK,                          Case No. 19-16856-RAM
                                                   Chapter 7
          Debtor.
_______________________________/

                   TRUSTEE’S OBJECTION TO DEBTOR’S CLAIMED
                    EXEMPTIONS AND MOTION FOR TURNOVER

         MARCIA T. DUNN, the successor Chapter 7 Trustee (the “Trustee”) of the bankruptcy

estate of ALEJANDRO FABIAN SCOLNIK (the “Debtor”), by and through undersigned

counsel, pursuant to Federal Rule of Bankruptcy Procedure 4003 and 11 U.S.C. §§ 522(b)(3)(A),

541, 542, and 548(e), files this Objection to the Debtors’ Claimed Exemptions (the “Objection”)

and Motion for Turnover (“Motion”), and in support states as follows:

                                        JURISDICTION

         1.    This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

1334. This Motion is a core matter pursuant to 28 U.S.C. § 157(b)(2)(A), (E) & (O). Venue is

proper in this District pursuant to 28 U.S.C. § 1409.

                                        BACKGROUND

         2.    On May 23, 2019 (the “Petition Date”) ALEJANDRO FABIAN SCOLNIK (the

“Debtor”), commenced the instant bankruptcy case with the filing of a voluntary petition under

Chapter 11, Title 11 of the United States Bankruptcy Code.

         3.    On June 17, 2019, the Debtor filed a Motion to Dismiss Case [D.E. 20], and on

July 1, 2019, the Court entered an Order Granting Motion to Dismiss Case with Prejudice for

Two Years [D.E. 33].



                                            Page 1 of 6
                Case 19-16856-RAM              Doc 246       Filed 04/15/20        Page 2 of 6




        4.       On August 12, 2019, the Debtor filed a Motion to Convert Chapter 11 to Chapter

7 [D.E. 57].

        5.       On August 13, 2019, the Court entered an Order Vacating Order dismissing case

[D.E. 59] and entered an Order Granting Motion to Convert Case to Chapter 7 [D.E. 60].

        6.       On August 13, 2019, the Court entered a Notice Appointing Ross R. Hartog as

Chapter 7 Trustee [D.E. 63].

        7.       On August 16, 2019, the Court entered a Notice Appointing Marcia T. Dunn as

Chapter 7 Successor Trustee of the Debtor’s bankruptcy estate (the “Estate”) [D.E. 67].

        8.       On December 17, 2019, the Debtor’s §341 Meeting of Creditors was held and

concluded.

        9.       The original deadline to file an objection to the Debtor’s claimed exemptions was

January 16, 2020.

        10.      Upon agreed motion and order [D.E. 175], the current deadline for the Trustee to

file an objection to the Debtor’s claimed exemptions is April 15, 2020. 1 This Objection and

Motion are timely.

        11.      On June 6, 2019, the Debtor filed his initial Schedules [D.E. 14]. On June 17,

2019, the Debtor filed Amended Schedules [D.E. 22]. On November 25, 2019, the Debtor filed

his Amended Schedules (the “Amended Schedules”) [D.E. 144]. There have been no further

amendments.

        12.      The Debtor’s Amended Schedule A [D.E. 144] values his home at $816,000.00

(the “Real Property”). Debtor’s scheduled home is owned with Debtor’s estranged spouse,

Glady E. Ulloa Scolnik (see Chapter 7 Case No. 19-25391-RAM pending before this Court).


1
 Undersigned counsel’s office reached out to Debtor’s counsel seeking an extension of this deadline prior to filing
but has not yet received a reply.
                                                  Page 2 of 6
              Case 19-16856-RAM             Doc 246       Filed 04/15/20      Page 3 of 6




However, the Debtor does not claim ownership in any personal property located at the Real

Property and testified as such.

       13.     Under Amended Schedule C [D.E. 144], the Debtor appears to claim the Real

Property exempt in the “total amount allowed” pursuant to Fla. Const. art. X, § 4(a)(1) and Fla.

Stat. Ann. §§ 222.01 and 222.02, and 11 U.S.C. § 522(b)(3)(B).

       14.     Under his Amended Schedules [D.E. 144] the Debtor disclosed and valued the

following personal property under Amended Schedule A/B (the “Personal Property”) and

claiming certain personal property exempt under Amended Schedule C [D.E. 144]:

                                                                                          AMOUNT
 SCHEDULE                                                        SCHEDULED
                              DESCRIPTION                                                 CLAIMED
 A/B – LINE                                                        VALUE
                                                                                          EXEMPT
      3.1        2018 BMW K1600B (motorcycle)                           $15,945.00                 $0.00
    3.2-3.3      2017 Land Rover (vehicle)                           $0.00 and Fair   Not Claimed Exempt
                                                                      Market Value
      6          Household goods and furnishings plus books               $4,000.00                $0.00
      11         Clothing (“everyday usual”)                                 $50.00                $0.00
      12         Jewelry                                                     $50.00                $0.00
      16         Cash-on-Hand                                                $50.00   Not Claimed Exempt
      19         Business Interests                             $0.00 and Unknown     Not Claimed Exempt
      27         Franchises                                               Unknown     Not Claimed Exempt
      30         Other Amounts Someone Owes You (“per                  $600,000.00    Not Claimed Exempt
                 settlement agreement”)
      33         Claims Against Third Parties (“loan to Pablo           $80,000.00    Not Claimed Exempt
                 Barreiro”)

TOTALS:                                                                $700,095.00                 $0.00



       15.     The Trustee instructed Martin Claire & Co., LLC to appraise the items located at

the Debtor’s Real Property and the Debtor’s rental apartment located at 400 Sunny Isles

Boulevard, Apartment 117, Sunny Isles, FL (the “Apartment”).

       16.     The personal property at the Real Property exceeded $20,000 and the personal

property at the Apartment, which the Debtor claimed he owned, has an approximate value of

$2,500.00.



                                               Page 3 of 6
             Case 19-16856-RAM          Doc 246      Filed 04/15/20     Page 4 of 6




       17.     Further, the Debtor fails to disclose ownership and interests in several financial

accounts.

       18.     The Trustee continues to investigate the Debtor’s assets but seeks an order finding

that the Debtor is only entitled to a personal property exemption in the amount of $1,000.00.


                                          ARGUMENT

                                       General Objections

       19.     The bankruptcy estate formed upon the filing of a Chapter 7 action comprises “all

legal or equitable interests of the debtor in property as of the commencement of the case.” 11

U.S.C. § 541(a)(1). The scope of the estate is broad and includes both tangible and intangible

property. See United States v. Whiting Pools, Inc., 462 U.S. 198, 204–05 (1983).

       20.     The Trustee objects to the Debtor’s claimed exemption of all personal property, to

the extent that the actual fair market value of said property as of the Petition Date, when

combined with the Debtor’s other non-exempt assets, causes the Debtor to exceed the available

$1,000.00 per person personal property exemption under Fla. Const. art. X, § 4(a)(2), or to the

extent that any claimed property was converted from non-exempt assets in derogation of Fla.

Stat. §§ 222.29 and 222.30, or any other applicable law.


                                            MOTION

       21.     As the personal property is claimed as exempt or is over-exempt, the Trustee

seeks turnover of the of same pursuant to 11 U.S.C. § 542 (a), which states:


               Except as provided in subsection (c) or (d) of this section, an entity, other
               than a custodian, in possession, custody, or control, during the case, of
               property that the trustee may use, sell, or lease under section 363 of this
               title, or that the debtor may exempt under section 522 of this title, shall
               deliver to the trustee, and account for, such property or the value of such

                                           Page 4 of 6
              Case 19-16856-RAM          Doc 246     Filed 04/15/20     Page 5 of 6




                property, unless such property is of inconsequential value or benefit to the
                estate.

                                 RESERVATION OF RIGHTS

        22.     The Trustee reserves the right to amend or supplement this filing at any time prior

to or at hearing.

        WHEREFORE, Marcia T. Dunn, as the duly appointed Chapter 7 Trustee of the

bankruptcy estate of ALEJANDRO FABIAN SCOLNIK, respectfully requests this Honorable

Court enter an Order: (1) sustaining the Objection and granting the Motion; (2) directing the

Debtor to immediately turnover over to the Trustee the property listed herein; and (3) granting

such other and further relief as the Court deems just and proper.

                                 CERTIFICATE OF SERVICE

        I CERTIFY that a true and correct copy of the foregoing was served by U.S. mail on this

15th day of April, 2020, upon the Debtor and scheduled secured creditors:

Alejandro Fabian Scolnik Alejandro Fabian Scolnik  Bank of America
21200 NE 38 Avenue, #501 400 Sunny Isles Boulevard 450 American Street
Aventura, FL 33180       Apartment 117             Simi Valley, CA 93065
                         Sunny Isles, FL

                                 Biscayne Bank                      JPMorgan Chase
                                 2601 S. Bayshore Drive             600 Community Drive
                                 Suite 600                          Manhasset, NY 11030
                                 Coconut Grove, FL 33133




                                            Page 5 of 6
             Case 19-16856-RAM        Doc 246    Filed 04/15/20    Page 6 of 6




        I CERTIFY that a true and correct copy of the foregoing was served via Notice of

Electronic Filing (CM/ECF) on this 15th day of April, 2020, upon all registered users in this

case.

                                          DUNN LAW, P.A.
                                          Counsel for Marcia T. Dunn, Trustee
                                          66 West Flagler Street, Suite 400
                                          Miami, Florida 33130
                                          Tel: 786-433-3866
                                          Fax: 786-260-0269
                                          Barry.Turner@dunnlawpa.com

                                          By:     /s/ Barry S. Turner
                                                  Barry S. Turner, Esq.
                                                  Florida Bar No. 85535




                                         Page 6 of 6
